ACCEPTED
                                                                 01-15-00367-CR
                                                      FIRST COURT OF APPEALS
                                                              HOUSTON, TEXAS
                                                           12/28/2015 3:48:44 PM
                                                           CHRISTOPHER PRINE
                                                                          CLERK


          N0.01-15-00367-CR


         COURT OF APPEALS                FILED IN
                                  1st COURT OF APPEALS
                                      HOUSTON, TEXAS
             FOR THE
                                  12/28/2015 3:48:44 PM
  FIRST SUPREME JUDICIAL DISTRICT CHRISTOPHER A. PRINE
                                           Clerk




         REYNALDO ZAMORA,
                 Appellant
                  VS.

        THE STATE OF TEXAS,
                 Appellee


            APPEAL FROM

 THE 22ND JUDICIAL DISTRICT COURT

        HAYS COUNTY, TEXAS
   TRIAL COURT CAUSE NO. 87-0140



  FIRST MOTION FOR EXTENSION OF

TIME IN WinCH TO FILE STATE'S BRIEF




                 Brian Erskine
                 Criminal District Attorney
                 712 South Stagecoach Trail, Suite 2057
                 San Marcos, Texas 78666
                 State Bar No. 24074182
                 Attorney for the State of Texas
                 brian.erskine@co.hays.tx.us




                                                      Page 1
 TO THE HONORABLE JUSTICE OFTHE FIRST COURT OF APPEALS:

      The State files this First Motion for Extension of Time in Which to File State's
Brief, and in support states:

       L The State's current deadline for filing its brief is January 6,2016.

       2. This is the State's first Motion for Extension of Time in which to file its

          brief


       3. The State respectfully requests an extension of approximately thirty days,

          until February 5,2016 in which to file its brief

       4. This extension is not being sought to cause undue delay, but to seek justice.




                                               Respectfully submitted,



                                               Brian Erskine
                                               Asst. Criminal District Attorney
                                               P.O. Box 12548
                                               Austin, Texas 78711-2548
                                               State BarNo.24074182
                                               Attorney for the State of Texas




                                                                                  Page 2
                          CERTIFICATE OF SERVICE

      I certify that a true copy ofthe foregoing brief has been email-delivered to:

Alexander L. Calhoun via email: alcalhoun@earthlink.net on this the 28th day of

December, 2015.




                                     fBrian Erskine
                                      Asst. Criminal District Attorney




                                                                               Page 3